76 So.3d 412 (2012)
Maurice C. GILCHRIST, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-432.
District Court of Appeal of Florida, Third District.
January 11, 2012.
Maurice C. Gilchrist, in proper person.
Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before RAMIREZ, LAGOA, and EMAS, JJ.

CONFESSION OF ERROR
PER CURIAM.
Upon the State's proper confession of error, we reverse the order denying the defendant's Rule 3.800(a) motion for additional credit for time served. On remand, the trial court shall enter an amended sentencing order awarding the defendant 319 days credit for time served, as reflected on the Sheriff's Certificate. We instruct the trial court to expedite the amendment of the sentence and the submission of the amended sentence to the defendant and the Department of Corrections.
Reversed and remanded.